Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 11/01/2022 details claims 17, 20-23, and 27-29 as amended.  Claims 17-18, 20-24, 26-31 are currently pending (with claims 16 and 30-31 standing withdrawn).
	The amendment is sufficient in overcoming the previously indicated grounds of rejection under 35 USC 112 (a).
Response to Arguments
Applicant's arguments filed 11/01/2022 have been fully considered but they are not persuasive. 
With respect to the rejections under 35 USC 112 (b), applicant traverses in that:
“…Based on the above amendments to the claims, and paragraphs [0031] and [0038], providing distinct examples further defining the disclosures of paragraphs [0030] and [0037], respectfully, claims 17-18, 20-24, 26-29 are considered definite. Accordingly, the rejection of claims 17-18, 20-24, 26-29 under 35 U.S.C. 112(b), or for pre-AIA  applications (second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter regarded as the invention is now inappropriate. Withdrawal of this rejection of claims 17- 18, 20-24, 26-29 under 35 U.S.C. 112(b), or for pre-AIA  applications (second paragraph), is thereby respectfully requested.”

	In response, the examiner respectfully disagrees.  First, it is unclear in what way, if any, the amendments to claim 17 were intended to address or clarify the indicated reason for indefiniteness.  Second, applicant’s citations to paragraphs 0030-0031 and 0037-0038 do not address the rejection as it is articulated. The examiner provides the text of the aforementioned citations below for ease.
[0030] The control device can be designed to control the energy input, which is to be introduced or is introduced into a construction material layer, of second energy beams generated by respective second irradiation devices in dependence on the local and/or temporal lead or tailing of the respective second energy beams to the first energy beam generated by the first irradiation device. The energy input that is to be introduced or is introduced into the construction material layer by respective second energy beams is thus (nearly) arbitrarily variable, and therefore (nearly) arbitrarily variable or (nearly) arbitrarily varied temperature profiles, that is, evenly or unevenly rising or falling temperature ramps, can be implemented via a controlling of the respective energy input of respective second energy beams.
[0031] For example, the energy input, which is to be introduced or is introduced into a construction material layer, of a second energy beam, which has a comparatively larger local and/or temporal lead or tailing to a first energy beam generated by a first irradiation device, is smaller than the energy input, which is to be introduced or is introduced into the construction material layer, of an additional, second energy beam, which has a comparatively smaller local and/or temporal lead or tailing to the energy beam generated by the first irradiation device. An example possibility of the implementation of a certain temperature profile is thus given by means of which the heating or cooling properties of the construction material can be locally, selectively influenced.
[0037] Here, as well, the control device can be designed to control the energy input, which is to be introduced or is introduced into a construction material layer, of respective second energy beams generated by respective second irradiation devices in dependence on the local and/or temporal offset of the respective second energy beams to the trajectory of the first energy beam generated by the first irradiation device. The energy input that is to be introduced or is introduced into the construction material layer by respective second energy beams is also thus (nearly) arbitrarily variable, and therefore (nearly) arbitrarily variable or (nearly) arbitrarily varied temperature profiles, that is, evenly or unevenly rising or falling temperature ramps, can be implemented via a suitable controlling of the respective energy input of respective second energy beams.
[0038] For example, the energy input, which is to be introduced or is introduced into a construction material layer, of a second energy beam, which has a comparatively larger local and/or temporal offset to the trajectory of the first energy beam generated by the first irradiation device, is smaller than the energy input, which is to be introduced or is introduced into the construction material layer, of an additional, second energy beam, which has a comparatively smaller local and/or temporal offset to the trajectory of the energy beam generated by the first irradiation device. An example possibility of the implementation of a certain temperature profile is thus again given by means of which the heating or cooling properties of the construction material can be locally, selectively influenced.
	It is unclear, specifically, what section(s) the examiner should be drawn to or how the above text provides clarification over the claimed subject matter.
	Based on the above, the examiner maintains the current grounds of rejection under 35 USC 112 (b) as applicant’s arguments do not “distinctly and specifically points out the supposed errors in the examiner’s action.” See MPEP 714.02.

	With respect to the rejections under 35 USC 102 (a)(1) to Burris, applicant traverses in that:
In particular, Burris makes no disclosure regarding controlling an energy input of a thermal pre-treatment and/or a thermal post-treatment based at least in part on a local offset and/or a temporal offset, and controlling the energy input in dependence on a defined local lead or trailing and/or a defined temporal lead or tailing. Rather, Burris explicitly teaches away from the subject limitations disclosing that apparatus 100 controls output parameters of various laser diodes to customize laser interaction profiles, energy densities, power, etc., at and around a laser sintering site based on a material loaded into the apparatus, a temperature of a layer of powdered material, a direction of travel of energy beams across the layer, etc. (See Burris, paragraph [0019]). Hence, Burris fails to disclose every limitation of claim 17 as claimed.
	
	In response, the examiner respectfully disagrees.  Applicant’s traversal does not appear to be responsive to the rejection as it is articulated nor do they apprise the examiner of any supposed errors as such arguments do not “distinctly and specifically points out the supposed errors in the examiner’s action.” See MPEP 714.02.
For instance, with respect to the limitation of “the control device is configured to control an energy input of the thermal pre-treatment and/or the thermal post-treatment based at least in part on the local offset and/or the temporal offset,” the Office Action cited to Figure 11 and paragraph 0089 of Burris.  Paragraph 0089 states that Blocks “S110, S120, and/or S130, etc. can also cooperate to modulate the power densities (or energy densities or other properties) of the various energy beams (substantially) simultaneously projected toward the build platform 112 as the energy beams are scanned thereacross” and can “control laser diodes within the apparatus 100 to scan the first, second, and/or third energy beams, respectively, in a continuous boustrophedonic path over the build platform 112 and cooperate to adjust the function of the energy beams (e.g., for preheating, for melting, or for annealing) according to the direction of travel of the energy.”  Paragraph 0089 continues in that the aforementioned blocks “can cooperate to modulate the power densities or other properties of the outputs of various laser diodes within the machine to serially preheat, melt, and then anneal particular areas of the topmost layer of powdered material with a series of energy beams even as the scanning direction of the energy beams changes throughout a part build cycle.”
Applicant’s position that Burris teaches away from the claimed invention in that apparatus 100 controls output parameters “based on a material loaded into the apparatus, a temperature of a layer of powdered material, a direction of travel of energy beams across the layer” (citing to paragraph 0019 of Burris) is not found persuasive.
First, MPEP 2145-X-D-1 states that a prior art reference “teaches away” is “a significant factor to be considered in determining obviousness.”  Here, claim 17 is anticipated by Burris, rather than obvious.  That is, the limitation being contested is not the basis of an obviousness rejection. As such, arguments that Burris teaches away from the claimed invention are of little relevance.
Second, the aforementioned citation to the MPEP continues in that “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed.”  Assuming, for the sake of argument, that applicant’s statement that Burris teaches away from the claimed invention is relevant, the examiner notes that paragraph 0019 of Burris makes no mention of criticizing, discrediting, or otherwise discouraging the claimed invention. Burris states, in relevant part, that the “apparatus 100 can further control output parameters of the various laser diodes to customize laser interaction profiles, energy densities, power, etc. at and around a laser sintering site, such as based on a material loaded into the apparatus 100, a temperature of a layer of powered material, a direction of travel of the energy beams across the layer, etc.” (paragraph 0019, last sentence, emphasis added).  Here, Applicant’s reliance on Burris teaching away from the claimed invention because the apparatus 100 of Burris controls output parameters “based on a material loaded into the apparatus 100, a temperature of a layer of powdered material, a direction of travel of the energy beams across the layer, etc.” is a mischaracterization as to what Burris teaches.  That is, the aforementioned citation by the Applicant excludes the immediately preceding phrase of “such as,” which sets forth “a temperature of a layer of powdered material, a direction of travel of the energy beams across the layer, etc.” as a series of alternatives to controlling output parameters. Burris makes no mention of, nor does Applicant provide any direction to, any statement that criticizes, discredits, or discourages the claimed solution.
For the reasons detailed above, the examiner maintains the rejections of claims 17-18, 20-24 and 26-29 under 35 USC 102 (a)(1) to Burris et al.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 17-18, 20-24, 26-29 are rejected under 35 U.S.C § 112(b), or for pre-AIA  applications (second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant(s) regard as the invention.  Specifically, the claims recite limitations that are vague, indefinite, and/or confusing.
	Claim 17 recites that the control device “is configured to control an energy input…based at least in part on the local offset and/or the temporal offset” and “controls the energy input…in dependence on the defined local lead or trailing and/or the defined temporal lead or trailing of the respective one or more second energy beams relative to the first energy beam” which renders the claim indefinite as such language is ambiguous.  Specifically, it is unclear in what manner the control device performs the recited functions based on the local/temporal offset or in dependence on the local/temporal lead/tailing parameters.  
With respect to controlling energy input based on the local/temporal offset, paragraph 0064 of the instant application (as published) states the following: 
Here as well, the control device 16 can be designed to control the energy input, which is introduced into a construction material layer, of respective second energy beams 4b in dependence on the local and/or temporal offset of the respective second energy beams 4b to the trajectory of the first energy beam 4a. The energy input that is introduced into the construction material layer by respective second energy beams 4b is also thus (nearly) arbitrarily variable, and therefore (nearly) arbitrarily variable or (nearly) arbitrarily varied temperature profiles, that is, evenly or unevenly rising or falling temperature ramps, can be implemented via a suitable controlling of the respective energy input of respective second energy beams 4b.

With respect to controlling energy input in dependence on the local/temporal lead/tailing, paragraph 0060 of the instant application (as published) states the following: 
The control device 16 can be designed to control the energy input, which is introduced into a construction material layer, of second energy beams 4b generated by respective second irradiation devices in dependence on the local and/or temporal lead or tailing of the respective second energy beams 4b to the first energy beam 4a generated by the first irradiation device. The energy input that is introduced into the construction material layer by respective second energy beams 4b is thus (nearly) arbitrarily variable, and therefore (nearly) arbitrarily variable or (nearly) arbitrarily varied temperature profiles, that is, evenly or unevenly rising or falling temperature ramps, can be implemented via a controlling of the respective energy input of respective second energy beams.

The specification repeats substantially the same claim language and does not describe what steps the control device takes, or otherwise performs, to achieve the claimed functions. For instance, it is unclear if the control device requires feedback (from position sensors, as an example) in order to ascertain the local or temporal offset of the second beam 4b relative to first beam 4a, or the leading or tailing of the second beam 4b. The fact that the specification details that the energy input by the second energy beam is “arbitrarily variable” and provides little direction as to what is meant by “based on” and “in dependence on” creates confusion in ascertaining the manner in which the control device performs the claimed functions.  It is not clear if the control device requires actually ascertaining the “local offset and/or temporal offset” and the “local and/or the temporal lead or trailing” parameters or said parameters serve as, for instance, input variables (For instance, setting a desired offset or leading/trailing parameter at the beginning of the process, where the control device operates and controls the energy input based on those settings).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-18, 20-24 and 26-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burris et al. (U.S. 2014/0271328).
Regarding claim 17, Burris teaches a method of additively manufacturing a three-dimensional object (title; para. 0018 and 0020), the method comprising: 
emitting a first energy beam from a first irradiation device (para. 0043 and Fig. 3B; “ the first laser diode 171 can generate the first energy beam at a first wavelength of 400 nanometers”) along a first trajectory (para. 0081; “Block S110 includes generating the first energy beam at a first laser diode 171, focusing the first energy beam onto the layer of powdered material, and displacing the first energy beam across the layer of powdered material along a first direction), the first energy beam configured to selectively solidify a respective one of a plurality of sequential layers of a construction material (para. 0068; “first laser diode 171 to generate a first energy beam of sufficient power to locally melt powdered material in a topmost layer at a sufficient depth to fuse with fused powders in an adjacent layer below”) (para. 0018; “… selectively fusing regions of deposited layers of powdered material. In particular, in a scan mirror configuration, the apparatus 100 manipulates a laser output optic relative to a build platform and selectively outputs a beam of energy toward a rotating mirror, which projects the intermittent energy beam onto a lens which subsequently focuses the beam onto the layer of material deposited over the build platform 112 to selectively melt areas of the powdered material, thereby "fusing" select areas of the layer of the powdered material. In a gantry configuration, the apparatus 100 manipulates the laser output optic relative to the build platform 112 and selectively outputs a beam of energy directly toward the layer of material deposited over the build platform 112 to selectively melt areas of layer of the powdered material. In either configuration, the apparatus 100 subsequently implements similar methods to project a second energy beam onto select fused areas of the layer of powdered material to anneal these areas.”) (para. 0061; “ the power density across the first spot can be sufficient to locally melt powdered material as the first energy beam is swept across the layer, and the power density across the second spot can be substantially lower than at the first spot such that a region of the second spot leading the first spot preheats the powdered material and such that a region of the second spot trailing the first spot slows cooling at just-melted powdered material as the second energy beam is swept across the layer with the first energy beam.”); and
emitting one or more second energy beams from one or more of a plurality of second irradiation devices (Para. 0043 and Fig. 3B; “…the second laser diode 172 can generate the second energy beam at a second wavelength of 410 nanometers. In this example, the apparatus 100 can include multiple discrete laser diodes, each generating a discrete energy beam of either 400 nanometers (e.g., w.sub.1) or 410 nanometers (e.g., w.sub.2), and the corresponding laser output optics can be grouped such that a square array of discrete energy beams is projected onto a surface of the layer of powdered material with no two adjacent energy beams of the same wavelength…”), the one or more second energy beams configured to provide a thermal pre-treatment and/or a thermal post-treatment of the respective one of the plurality of sequential layers of the construction material (para. 0018; “…the apparatus 100 subsequently implements similar methods to project a second energy beam onto select fused areas of the layer of powdered material to anneal these areas.”) (para. 0032; “…The laser diodes, laser output optics, and actuators subsequently cooperate to project one or more energy beams onto the deposited layer to preheat, melt, and/or anneal select areas of the layer of powdered material, and the Z-axis actuator 154 indexes the build platform 112 vertically downward once a scan over the first layer is completed. The material dispenser 120 then distributes a second layer of powdered material over the first layer of powdered material and the laser diodes, laser output optics, and actuators again cooperate to project one or more energy beams onto the deposited layer to preheat, melt, and/or anneal select areas of the second layer of powdered material. These elements of the apparatus 100 can repeat these steps until all layers of a part under construction within the apparatus 100 are dispensed and corresponding areas of the layers are fused into a prescribed geometry.”); 

    PNG
    media_image1.png
    392
    535
    media_image1.png
    Greyscale

wherein the first irradiation device (171) and the one or more of the plurality of second irradiation devices (172, etc.) are controlled by a control device (processor; para. 0046 and 0102) based at least in part on control information (para. 0046; “…control operating wavelengths, powers, power densities, energy densities, etc. of the laser diodes, such as independently or in combination. For example, the processor can set the laser diodes to operate at particular wavelengths to limit fringe effects (i.e., destructive interference patterns) proximal the laser sintering site. In another example, the processor can modulate power outputs of the laser diodes to achieve a range of focal lengths and/or focal areas at the laser sintering site, such as for a composite energy beam assembled from multiple discrete energy beams. In one implementation, the apparatus 100 controls the melt pool size, melt pool depth, and/or material temperature within the melt pool, etc. at a current laser sintering site by modulating the energy (or power) density output of select laser diodes in the set of laser diodes (e.g., by leveraging constructive and destructive interference between the energy beams output from the laser diodes via the laser output optics). Thus, by balancing a power and/or energy output from each laser diode in the set, the processor can control properties of the melt pool and annealing zones in any around the laser sintering site at the layer of powdered material.”) configured to control a local offset and/or a temporal offset of at least one of the one or more second energy beams relative to the first energy beam [the second energy beam is physically offset from the first laser beam, as shown in Figure 11. Similarly, a temporal offset is also shown in Figure 11 when the first and second energy beams change direction from T1 to T2] (para. 0081; “… Block S110 can include generating the second energy beam at a second laser diode 172 substantially simultaneously with the first energy beam, focusing the second energy beam onto the layer of powdered material adjacent the first energy beam, and displacing the second energy beam along the first direction behind the first energy beam. For example, in the scan mirror configuration described above, a first discrete laser diode and a second discrete laser diode can be independently controlled to generate the first energy beam and the second energy beam, respectively, and the first and second energy beams can be projected simultaneously onto a rotating mirror, then onto a lens, and finally onto discrete areas of the topmost layer of powdered material.”) (para. 0089; “Blocks S110, S120, and/or S130, etc. can also cooperate to modulate the power densities (or energy densities or other properties) of the various energy beams (substantially) simultaneously projected toward the build platform 112 as the energy beams are scanned thereacross. In one example, Blocks S110, S120, and/or S130, etc. control laser diodes within the apparatus 100 to scan the first, second, and/or third energy beams, respectively, in a continuous boustrophedonic path over the build platform 112 and cooperate to adjust the function of the energy beams (e.g., for preheating, for melting, or for annealing) according to the direction of travel of the energy. In particular, in this example, Blocks S110 and S120 can control various elements within the apparatus 100 to displace the first energy beam and the second energy beam across the layer of powdered material along a first direction during a first period of time (including the first time and the second time). Subsequently, Blocks S110 and S120 can control various elements within the apparatus 100 to displace the first energy beam and the second energy beam across the layer of powdered material along a second direction during a second period of time succeeding the first period of time, wherein the second direction is opposite the first direction, and wherein the second energy beam is of a power density at the layer of powdered material greater than a power density of the first beam at the layer of powdered material during the second period of time, as shown in FIG. 11. Specifically, as in this example, Blocks S110, S120, and/or S130, etc. can cooperate to modulate the power densities or other properties of the outputs of various laser diodes within the machine to serially preheat, melt, and then anneal particular areas of the topmost layer of powdered material with a series of energy beams even as the scanning direction of the energy beams changes throughout a part build cycle.”),
wherein the control device (processor) is configured to control an energy input of the thermal pre-treatment and/or the thermal post-treatment based at least in part on the local offset and/or the temporal offset (figure 11 showing the offset distance between the first and second beams along the same trajectory) (Para. 0089; “Blocks S110, S120, and/or S130, etc. control laser diodes within the apparatus 100 to scan the first, second, and/or third energy beams, respectively, in a continuous boustrophedonic path over the build platform 112 and cooperate to adjust the function of the energy beams (e.g., for preheating, for melting, or for annealing) according to the direction of travel of the energy.”), 
wherein the control information is further configured to control the one or more of the plurality of second irradiation devices on the based on which of the one or more second energy beams generated by respective second irradiation devices can be guided or are guided leading or tailing the first energy beam generated by the first irradiation device, having a defined local lead or tailing and/or a defined temporal lead or tailing, along a same trajectory as the first trajectory over the respective one of the plurality of sequential layers of the construction material that is to be selectively solidified or is selectively solidified (para. 0061; “…Thus, in any of the foregoing implementations and examples, the laser diodes, the laser output optics, the mirror, and the lens 160 can cooperate to project multiple discrete energy beams of the same, similar, or dissimilar power or energy density onto the layer of powdered material at disjoint or overlapping spots of the same, similar, or dissimilar sizes, as described below. For example, the lens 160 can focus the first energy beam at a first spot over the layer of powdered material and focus the second energy beam at a second spot over the layer of powdered material, wherein the first spot falls within a boundary of the second spot and is of a power density greater than a power density of the second spot. In this example, the power density across the first spot can be sufficient to locally melt powdered material as the first energy beam is swept across the layer, and the power density across the second spot can be substantially lower than at the first spot such that a region of the second spot leading the first spot preheats the powdered material and such that a region of the second spot trailing the first spot slows cooling at just-melted powdered material as the second energy beam is swept across the layer with the first energy beam.”) (See also paragraph 0089 and Fig. 11) and, 
3wherein the control device (processor) controls the energy input, which is to be introduced or is introduced into the respective one of the plurality of sequential layers of the construction material layer, of the one or more second energy beams generated by the respective second irradiation devices in dependence on the defined local or trailing and/or the defined temporal lead or tailing of the respective one or more second energy beams relative to the first energy beam generated by the first irradiation device (para. 0046, 0061 and 0089, as cited above).
Regarding claim 18, Burris teaches, as applied to claim 17, each claimed limitation and further teaches wherein the control device is configured to generate first control information, the first control information configured to control the first irradiation device (as detailed above in claim 17).  

    PNG
    media_image2.png
    392
    535
    media_image2.png
    Greyscale

Regarding claim 20, Burris teaches, as applied to claim 17, each claimed limitation and further teaches wherein the local offset and/or the temporal offset comprises a lateral offset relative to the first trajectory of the first energy beam (Figure 11, as annotated, shows a lateral and parallel offset to the first trajectory.  Namely, the first trajectory is taken as the uppermost directional area and the parallel offset is taken as the spacing between the first direction and the next directional arrow).  
Regarding claim 21, Burris teaches, as applied to claim 17, each claimed limitation and further teaches wherein the first energy beam and the one or more second energy beams differ from one another with respect to at least one three or more beam parameters, the at least one three or more beam parameters influencing the energy input to the construction material (para. 0089; “Blocks S110, S120, and/or S130, etc. can also cooperate to modulate the power densities (or energy densities or other properties) of the various energy beams (substantially) simultaneously projected toward the build platform 112 as the energy beams are scanned thereacross. In one example, Blocks S110, S120, and/or S130, etc. control laser diodes within the apparatus 100 to scan the first, second, and/or third energy beams, respectively, in a continuous boustrophedonic path over the build platform 112 and cooperate to adjust the function of the energy beams (e.g., for preheating, for melting, or for annealing) according to the direction of travel of the energy”) (para. 0096; “Blocks of the method can interface with one or more laser diodes to control any other parameter of a corresponding energy beam projected toward the build platform 112 to preheat, melt, or anneal a volume of powdered material within the build chamber 110.”) (para. 0100; “Blocks S110, S120, and/or S130, etc. can further implement closed loop feedback to adjust a size, shape, total power, power density, and/or other parameter of a corresponding energy beam projected toward the build platform 112 based on a detected temperature of powdered material within the build chamber 110.”) (para. 0078; “Block S120 can also modulate (e.g., increase and/or decrease) the power density, power distribution, and/or scanning speed of the second energy beam as the second energy beam is scanned over a particular area of the layer to achieve a target stress-relieving schedule (e.g., temperate increase, temperature hold, and temperature decrease over a period of time) for the particular volume of powdered material.”) (para. 0092; different focus spots with the first energy beam having a smaller focusing spot than the second energy beam).  
Regarding claim 22, Burris teaches, as applied to claim 21, each claimed limitation and further teaches wherein the three or more beam parameters comprise: beam intensity (power density), beam focus diameter (size/shape of energy beam), and beam velocity (scanning speed) over a surface of the construction material (See citations above in claim 21).  
Regarding claim 23, Burris teaches, as applied to claim 17, each claimed limitation and further teaches wherein detecting, with a detection device, at least one property of the respective one of the plurality of sequential layers of construction material; and generating, with the detection device, detection information describing the at least one property of the respective one of the plurality of sequential layers of construction material (para. 0100; “Blocks S110, S120, and/or S130, etc. can further implement closed loop feedback to adjust a size, shape, total power, power density, and/or other parameter of a corresponding energy beam projected toward the build platform 112 based on a detected temperature of powdered material within the build chamber 110.”) (para. 0101; “Block S110 implements methods and techniques described in U.S. patent application Ser. No. 14/212,875 to detect a temperature, a peak temperature, and/or a temperature gradient at a surface of the topmost layer of powdered material deposited over the build platform 112. In this implementation, Block S110 can also retrieve melting temperature parameters for the particular type of powdered material--such as from the material cartridge as described above--insert this temperature parameter and the detected peak temperature at a laser sintering site on the layer of material into a proportional-integral-derivative controller, and adjust the power of the first laser diode 171 according. In particular, Block S110 can increases the power output of the first laser diode 171 if the detected peak temperature at the laser sintering site is below a peak temperature specified in the temperature parameter, and Block S110 can decreases the power output of the first laser diode 171 if the detected peak temperature at the laser sintering site is above a peak temperature specified in the temperature parameter. Blocks S130 and S120 implement similar functionality to achieve a target preheat temperature and to achieve a target cooling schedule (i.e., target temperatures over a period of time), respectively. However, Block S110, S120, and/or S130 can implement temperature feedback to control the power or other parameter of corresponding energy beams incident on a topmost layer of powdered material within the build chamber no during a part build cycle”) (see also paragraph 0027; “…a resistance sensor, a capacitive sensor, an inductive sensor, a piezoelectric sensor, and/or a weight sensor configured to detect material volume, material type, and atmosphere within the cartridge. The cartridge can also include additional sensors configured to detect (basic) material properties, such as density, fuse or melting temperature, emissivity, etc. and/or to verify that a material loaded into the cartridge matches a material code stored on or within the cartridge. The cartridge can further include temperature, humidity, and/or gas sensors to monitor life and quality of material stored within the cartridge over time, such as on a regular (e.g., hourly) basis, continually, or when requested automatically by the apparatus 100 or manually by an operator”).  
Regarding claim 24, Burris teaches, as applied to claim 23, each claimed limitation and further teaches wherein the control device is configured to control at least one beam parameter of the one or more second energy beams based at least in part on the detection information (As detailed above).  
Regarding claim 26, Burris teaches, as applied to claim 17, each claimed limitation and further teaches wherein the energy input to the construction material from a first second energy beam exceeds the energy input to the construction material from an additional second energy beam (para. 0092; “the first energy beam is of an power energy density sufficient to melt the powdered material, and the second energy beam is of an energy or power density sufficient to stress-relieve but not re-melt a volume of the layer previously melted by the first energy beam such that the first spot melts powdered material locally and the area of the second spot trailing the first spot anneals the melted material immediately thereafter.”).  
Regarding claim 27, Burris teaches, as applied to claim 17, each claimed limitation and further teaches wherein the local offset and/or the temporal offset of a first second energy beam exceeds the local offset and/or the temporal offset of an additional second energy beam (para. 0093 and Figure 11; “Block S110 can project the first energy beam onto the first spot with its effective center at a first distance from an effective center of the second spot at one time, and Block S110 can project the first energy beam onto the first spot with its effective center at a second distance from the effective center of the second spot at a later time, wherein the first distance is greater than the second distance. In particular, in this example, Blocks S110 and S120 can move the first spot relative to the second spot based on a scanning speed of the first and second energy beams, such as by moving the first spot closer to a leading edge of the second spot for faster scanning speeds and moving the first spot closer to a center of the second spot for slower scanning speeds.”) (Here the distance between S110 and S120 is larger than the distance between S110 and S130).  
Regarding claim 28, Burris teaches, as applied to claim 17, each claimed limitation and further teaches wherein for a first respective one of the plurality of sequential layers of construction material (Figure 11; along uppermost first direction, where the first beam is for fusing and the second beam is for annealing) (para. 0089; “the first, second, and/or third energy beams, respectively, in a continuous boustrophedonic path over the build platform 112 and cooperate to adjust the function of the energy beams (e.g., for preheating, for melting, or for annealing) according to the direction of travel of the energy. In particular, in this example, Blocks S110 and S120 can control various elements within the apparatus 100 to displace the first energy beam and the second energy beam across the layer of powdered material along a first direction during a first period of time (including the first time and the second time).”), the method comprises: 
emitting the first energy beam from the first irradiation device (para. 0043 and Fig. 3B; “ the first laser diode 171 can generate the first energy beam at a first wavelength of 400 nanometers”), with the first energy beam being configured to selectively solidify the first respective one of the plurality of sequential layers of construction material (para. 0068; “first laser diode 171 to generate a first energy beam of sufficient power to locally melt powdered material in a topmost layer at a sufficient depth to fuse with fused powders in an adjacent layer below”) (para. 0018; “… selectively fusing regions of deposited layers of powdered material. In particular, in a scan mirror configuration, the apparatus 100 manipulates a laser output optic relative to a build platform and selectively outputs a beam of energy toward a rotating mirror, which projects the intermittent energy beam onto a lens which subsequently focuses the beam onto the layer of material deposited over the build platform 112 to selectively melt areas of the powdered material, thereby "fusing" select areas of the layer of the powdered material. In a gantry configuration, the apparatus 100 manipulates the laser output optic relative to the build platform 112 and selectively outputs a beam of energy directly toward the layer of material deposited over the build platform 112 to selectively melt areas of layer of the powdered material. In either configuration, the apparatus 100 subsequently implements similar methods to project a second energy beam onto select fused areas of the layer of powdered material to anneal these areas.”) (para. 0061; “ the power density across the first spot can be sufficient to locally melt powdered material as the first energy beam is swept across the layer, and the power density across the second spot can be substantially lower than at the first spot such that a region of the second spot leading the first spot preheats the powdered material and such that a region of the second spot trailing the first spot slows cooling at just-melted powdered material as the second energy beam is swept across the layer with the first energy beam.”); and 
emitting the one or more second energy beams from the plurality of second irradiation devices (Para. 0043 and Fig. 3B; “…the second laser diode 172 can generate the second energy beam at a second wavelength of 410 nanometers. In this example, the apparatus 100 can include multiple discrete laser diodes, each generating a discrete energy beam of either 400 nanometers (e.g., w.sub.1) or 410 nanometers (e.g., w.sub.2), and the corresponding laser output optics can be grouped such that a square array of discrete energy beams is projected onto a surface of the layer of powdered material with no two adjacent energy beams of the same wavelength…”), with the one or more second energy beams configured to provide the thermal pre- treatment and/or the thermal post-treatment of the first respective one of the plurality of sequential layers of construction material (para. 0018; “…the apparatus 100 subsequently implements similar methods to project a second energy beam onto select fused areas of the layer of powdered material to anneal these areas.”) (para. 0032; “…The laser diodes, laser output optics, and actuators subsequently cooperate to project one or more energy beams onto the deposited layer to preheat, melt, and/or anneal select areas of the layer of powdered material, and the Z-axis actuator 154 indexes the build platform 112 vertically downward once a scan over the first layer is completed. The material dispenser 120 then distributes a second layer of powdered material over the first layer of powdered material and the laser diodes, laser output optics, and actuators again cooperate to project one or more energy beams onto the deposited layer to preheat, melt, and/or anneal select areas of the second layer of powdered material. These elements of the apparatus 100 can repeat these steps until all layers of a part under construction within the apparatus 100 are dispensed and corresponding areas of the layers are fused into a prescribed geometry.”); and 
wherein, for a second respective one of the plurality of sequential layers of construction material (figure 11 and para. 0089; “Subsequently, Blocks S110 and S120 can control various elements within the apparatus 100 to displace the first energy beam and the second energy beam across the layer of powdered material along a second direction during a second period of time succeeding the first period of time, wherein the second direction is opposite the first direction, and wherein the second energy beam is of a power density at the layer of powdered material greater than a power density of the first beam at the layer of powdered material during the second period of time,”), the method comprises: 
emitting the first energy beam from the first irradiation device, with the first energy beam configured to provide the thermal pre-treatment and/or the thermal post-treatment of the second respective one of the plurality of sequential layers of construction material (Figure 11, along second directional arrow at T2); and 
emitting the one or more second energy beams from the plurality of second irradiation devices, with the one or more second energy beams being configured to selectively solidify the second respective one of the plurality of sequential layers of construction material (Figure 11, along second directional arrow at T2).  
Regarding claim 29, Burris teaches, as applied to claim 17, each claimed limitation and further teaches wherein for a first region of a respective one of the plurality of sequential layers of construction material (Figure 11; along uppermost first direction, where the first beam is for fusing and the second beam is for annealing) (para. 0089; “the first, second, and/or third energy beams, respectively, in a continuous boustrophedonic path over the build platform 112 and cooperate to adjust the function of the energy beams (e.g., for preheating, for melting, or for annealing) according to the direction of travel of the energy. In particular, in this example, Blocks S110 and S120 can control various elements within the apparatus 100 to displace the first energy beam and the second energy beam across the layer of powdered material along a first direction during a first period of time (including the first time and the second time).”), the method comprises: 
emitting the first energy beam from the first irradiation device (para. 0043 and Fig. 3B; “ the first laser diode 171 can generate the first energy beam at a first wavelength of 400 nanometers”), with the first energy beam being configured to selectively solidify the first region of the respective one of the plurality of sequential layers of construction material (para. 0068; “first laser diode 171 to generate a first energy beam of sufficient power to locally melt powdered material in a topmost layer at a sufficient depth to fuse with fused powders in an adjacent layer below”) (para. 0018; “… selectively fusing regions of deposited layers of powdered material. In particular, in a scan mirror configuration, the apparatus 100 manipulates a laser output optic relative to a build platform and selectively outputs a beam of energy toward a rotating mirror, which projects the intermittent energy beam onto a lens which subsequently focuses the beam onto the layer of material deposited over the build platform 112 to selectively melt areas of the powdered material, thereby "fusing" select areas of the layer of the powdered material. In a gantry configuration, the apparatus 100 manipulates the laser output optic relative to the build platform 112 and selectively outputs a beam of energy directly toward the layer of material deposited over the build platform 112 to selectively melt areas of layer of the powdered material. In either configuration, the apparatus 100 subsequently implements similar methods to project a second energy beam onto select fused areas of the layer of powdered material to anneal these areas.”) (para. 0061; “ the power density across the first spot can be sufficient to locally melt powdered material as the first energy beam is swept across the layer, and the power density across the second spot can be substantially lower than at the first spot such that a region of the second spot leading the first spot preheats the powdered material and such that a region of the second spot trailing the first spot slows cooling at just-melted powdered material as the second energy beam is swept across the layer with the first energy beam.”); and 
emitting the one or more second energy beams from the plurality of second irradiation devices (Para. 0043 and Fig. 3B; “…the second laser diode 172 can generate the second energy beam at a second wavelength of 410 nanometers. In this example, the apparatus 100 can include multiple discrete laser diodes, each generating a discrete energy beam of either 400 nanometers (e.g., w.sub.1) or 410 nanometers (e.g., w.sub.2), and the corresponding laser output optics can be grouped such that a square array of discrete energy beams is projected onto a surface of the layer of powdered material with no two adjacent energy beams of the same wavelength…”), with the one or more second energy beams configured to provide the thermal pre- treatment and/or the thermal post-treatment of the first region of the respective one of the plurality of sequential layers of construction material (para. 0018; “…the apparatus 100 subsequently implements similar methods to project a second energy beam onto select fused areas of the layer of powdered material to anneal these areas.”) (para. 0032; “…The laser diodes, laser output optics, and actuators subsequently cooperate to project one or more energy beams onto the deposited layer to preheat, melt, and/or anneal select areas of the layer of powdered material, and the Z-axis actuator 154 indexes the build platform 112 vertically downward once a scan over the first layer is completed. The material dispenser 120 then distributes a second layer of powdered material over the first layer of powdered material and the laser diodes, laser output optics, and actuators again cooperate to project one or more energy beams onto the deposited layer to preheat, melt, and/or anneal select areas of the second layer of powdered material. These elements of the apparatus 100 can repeat these steps until all layers of a part under construction within the apparatus 100 are dispensed and corresponding areas of the layers are fused into a prescribed geometry.”); and 
wherein, for a second region of the respective one of the plurality of sequential layers of construction material (figure 11 and para. 0089; “Subsequently, Blocks S110 and S120 can control various elements within the apparatus 100 to displace the first energy beam and the second energy beam across the layer of powdered material along a second direction during a second period of time succeeding the first period of time, wherein the second direction is opposite the first direction, and wherein the second energy beam is of a power density at the layer of powdered material greater than a power density of the first beam at the layer of powdered material during the second period of time,”), the method comprises: 
emitting the first energy beam from the first irradiation device, with the first energy beam configured to provide the thermal pre-treatment and/or the thermal post-treatment of the second region of the respective one of the plurality of sequential layers of construction material (Figure 11, along second directional arrow at T2); and 
emitting the one or more second energy beams from the plurality of second irradiation devices, with the one or more second energy beams being configured to selectively solidify the second region of the respective one of the plurality of sequential layers of construction material (Figure 11, along second directional arrow at T2).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN C DODSON/Primary Examiner, Art Unit 3761